DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 4/25/2022.
In the RCE, Applicant has amended claims 1, 9, and 18, cancelled claims 8-10 and 12-17, and added new claims 24-27.
Claims 1, 3-7, 9, 18, and 20-27 are currently pending.  
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see pages 9-15, filed 4/25/2022, with respect to the rejections under 35 U.S.C. 102 and they are persuasive.  Examiner has withdrawn the previous 102 rejections. 
However, the amended claims are rejected under 35 U.S.C. 103 below.  The remarks that are relevant to these rejections are addressed herein.  On page 10, Applicant recites claim 18, highlighting part of the amended limitations.  Applicant then discusses the rejections of previous claim 9, particularly focusing on the Ericsson reference.  On page 11, Applicant recites paragraphs 0072-0076 of the specification.  On page 13, Applicant then discusses portions of Ericsson, suggesting that Ericsson does not indicate that system information messages are sent via unicast.  Examiner respectfully disagrees.  As noted in the section of Ericsson recited by Applicant, Ericsson clearly discloses sending system information via “dedicated delivery”, which is a term used in Applicant’s specification as a synonym for unicast.
Further, in the rejection below, the Shih reference has been included to clarify any possible ambiguities in the description of Ericsson.  For at least these reasons, the amended claims are rejected under 35 U.S.C. 103.  
Claim Objections
Claims 18 and 27 are objected to because of the following informalities:  
In lines 6 and 14 of claim 18 and line 2 of claim 27, “receive” should be “receiving”, “cause” should be “causing” and “transmit” should be “transmitting”, respectively.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 18, 20-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0337491 to Xu et al in view of R3-193130 “SIB9 Encoding Summary of Offline Discussion” by Ericsson in view of U.S. Patent Application Publication 2019/0394691 to Shih et al.

Regarding claim 1:  Xu discloses an apparatus comprising: 
at least one processor (see processor 1701 of Figure 17, for example); and 
at least one memory comprising computer program code (see memory 1703 of Figure 17, for example), 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to (disclosed throughout; see paragraphs 0292-0293, for example): 
transmit, by a first node to a second node, a request for other-system information, wherein the apparatus forms at least part of the first node (disclosed throughout; see paragraphs 0021 and 0175, for example, which indicate that a first node (such as a CU) sends a request to a second node (such as a DU) for other system information including time information and reference SFN; as indicated in paragraph 0134, for example, this time information and reference SFN are other system information; the apparatus (at least part of the CU) forms at least part of the first node); 
receive by the apparatus a delivery of other-system information from the second node, wherein the other-system information comprises time reference information indicating at least time information at the second node (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and reference SFN to the first node (CU); further, this time information is time information at the second node (DU) as indicated throughout; see paragraphs 0131-0132, for example); and 
generate, by the apparatus, the system information broadcast information for the user equipment based at least in part on the other-system information (disclosed throughout; see step S604 of Figure 6, for example).
Xu does not explicitly disclose the limitations receive, by the apparatus, a request from a user equipment for system information broadcast information via unicast radio resource control signaling, the request in response to the user equipment being unable to receive the system information broadcast information via system information broadcast; and cause, by the apparatus, the generated system information broadcast information to be transmitted to the at least one user equipment via the unicast radio resource control signaling.  However, Ericsson discloses this limitation in the section “SIB9 broadcasting mechanisms” on page 1.  Specifically, Ericsson discloses that “SIB9 can be requested by the UE via Msg3, i.e. directly to the gNB-CU” and further indicates that a request using Msg3 can be for “dedicated delivery”, which is interpreted to be unicast signaling.  Further, Ericsson discloses that “the UE uses Msg3 to request SI-messages for which si-BroadcastStatus is set to nonBroadcasting”.  This suggests that the request from the UE for system information broadcast information is transmitted in response to the UE being unable to receive the information via system information broadcast (when the status is set to “not broadcasting”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to request the SIB9 information from the CU by the UE as suggested by Ericsson.  In particular, Ericsson discloses requesting, by the UE, system information in response to the UE being unable to receive the system information and to receive this system information via “dedicated delivery”.  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  
To the extent that Ericsson does not explicitly indicate the use of unicast radio resource control signaling for transmitting the system information, this is further described in Shih.  Consider Figure 3 of Shih and [0097]-[0099], which indicates the UE “may transmit an RRC message…(Msg3)…if the cell…does not broadcast the UE timers or constants” and further indicates that the UE “may request the other system information via…Msg3-based system information request procedure” and “[t]he other system information may be delivered via broadcast or unicast”.  This clearly discloses that a UE can request system information, in response to being unable to receive the system information via broadcast, and that this requested system information (the UE timers/constants) can be transmitted via RRC unicast signaling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu, modified, to request the SIB9 information from the CU by the UE as suggested by Shih (using RRC unicast signaling in response to a request sent when the UE is unable to receive the system information via broadcast).  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  

Regarding claim 18:  Xu discloses a method, comprising:
transmitting, by a first node to a second node, a request for other-system information (disclosed throughout; see paragraphs 0021 and 0175, for example, which indicate that a first node (such as a CU) sends a request to a second node (such as a DU) for other system information including time information and reference SFN; as indicated in paragraph 0134, for example, this time information and reference SFN are other system information);
receiving by the first node a delivery of other-system information from the second node, wherein the other-system information comprises time reference information indicating at least time information at the second node (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and reference SFN to the first node (CU); further, this time information is time information at the second node (DU) as indicated throughout; see paragraphs 0131-0132, for example); and 
generating, by the first node, the system information broadcast information for the user equipment based at least in part on the other-system information (disclosed throughout; see step S604 of Figure 6, for example).
Xu does not explicitly disclose the limitations receive, by the first node, a request from a user equipment for system information broadcast information via unicast radio resource control signaling, the request in response to the user equipment being unable to receive the system information broadcast information via system information broadcast; and cause, by the first node, the generated system information broadcast information to be transmitted to the at least one user equipment via the unicast radio resource control signaling.  However, Ericsson discloses this limitation in the section “SIB9 broadcasting mechanisms” on page 1.  Specifically, Ericsson discloses that “SIB9 can be requested by the UE via Msg3, i.e. directly to the gNB-CU” and further indicates that a request using Msg3 can be for “dedicated delivery”, which is interpreted to be unicast signaling.  Further, Ericsson discloses that “the UE uses Msg3 to request SI-messages for which si-BroadcastStatus is set to nonBroadcasting”.  This suggests that the request from the UE for system information broadcast information is transmitted in response to the UE being unable to receive the information via system information broadcast (when the status is set to “not broadcasting”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to request the SIB9 information from the CU by the UE as suggested by Ericsson.  In particular, Ericsson discloses requesting, by the UE, system information in response to the UE being unable to receive the system information and to receive this system information via “dedicated delivery”.  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  
To the extent that Ericsson does not explicitly indicate the use of unicast radio resource control signaling for transmitting the system information, this is further described in Shih.  Consider Figure 3 of Shih and [0097]-[0099], which indicates the UE “may transmit an RRC message…(Msg3)…if the cell…does not broadcast the UE timers or constants” and further indicates that the UE “may request the other system information via…Msg3-based system information request procedure” and “[t]he other system information may be delivered via broadcast or unicast”.  This clearly discloses that a UE can request system information, in response to being unable to receive the system information via broadcast, and that this requested system information (the UE timers/constants) can be transmitted via RRC unicast signaling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu, modified, to request the SIB9 information from the CU by the UE as suggested by Shih (using RRC unicast signaling in response to a request sent when the UE is unable to receive the system information via broadcast).  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  

Regarding claim 27: Xu discloses a method, comprising: 
receiving, by the user equipment from the first node, the system information broadcast information (disclosed throughout; see step S604 of Figure 6, for example), wherein at least part of the system information broadcast information was received by the first node from a second node as other-system information (disclosed throughout; see paragraphs 0175-0180, for example, which indicates that the second node (DU) sends the other system information including time information and reference SFN to the first node (CU)), wherein the other-system information comprises time reference information indicating at least time information at the second node (this time information is time information at the second node (DU) as indicated throughout; see paragraphs 0131-0132, for example).

Xu does not explicitly disclose the limitations that the receiving is performed via the unicast radio resource control signaling and transmit, by a user equipment to a first node, a request for system information broadcast information to be received via unicast radio resource control signaling, the request in response to the user equipment being unable to receive the system information broadcast information via system information broadcast.  However, Ericsson discloses this limitation in the section “SIB9 broadcasting mechanisms” on page 1.  Specifically, Ericsson discloses that “SIB9 can be requested by the UE via Msg3, i.e. directly to the gNB-CU” and further indicates that a request using Msg3 can be for “dedicated delivery”, which is interpreted to be unicast signaling.  Further, Ericsson discloses that “the UE uses Msg3 to request SI-messages for which si-BroadcastStatus is set to nonBroadcasting”.  This suggests that the request from the UE for system information broadcast information is transmitted in response to the UE being unable to receive the information via system information broadcast (when the status is set to “not broadcasting”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to request the SIB9 information from the CU by the UE as suggested by Ericsson.  In particular, Ericsson discloses requesting, by the UE, system information in response to the UE being unable to receive the system information and to receive this system information via “dedicated delivery”.  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  
To the extent that Ericsson does not explicitly indicate the use of unicast radio resource control signaling for transmitting the system information, this is further described in Shih.  Consider Figure 3 of Shih and [0097]-[0099], which indicates the UE “may transmit an RRC message…(Msg3)…if the cell…does not broadcast the UE timers or constants” and further indicates that the UE “may request the other system information via…Msg3-based system information request procedure” and “[t]he other system information may be delivered via broadcast or unicast”.  This clearly discloses that a UE can request system information, in response to being unable to receive the system information via broadcast, and that this requested system information (the UE timers/constants) can be transmitted via RRC unicast signaling.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu, modified, to request the SIB9 information from the CU by the UE as suggested by Shih (using RRC unicast signaling in response to a request sent when the UE is unable to receive the system information via broadcast).  The rationale for doing so would have been to enable this information to be transmitted on demand and thus reduce the resource requirement for transmitting the SIB9 information, by transmitting it only when required.  

Regarding claims 3 and 20:  Xu discloses the limitation that the system information broadcast information comprises System Information Broadcast 9 (SIB9) (disclosed throughout; see paragraph 0174, for example).

Regarding claim 4:  Xu discloses the limitation that the other-system information is received over an F1 interface through at least one of: an F1 setup procedure; a distributed unit (DU) configuration update procedure; a centralized unit (CU) configuration update procedure; or an Other-System Information request procedure (the CU requests the other system information from the DU, so the procedure described above is interpreted as an other system information request procedure).

Regarding claim 5:  Xu discloses the limitation that the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: transmit, to the second node, a request for the system information broadcast information (disclosed throughout; as indicated in paragraphs 0170-0174, the time information and reference SFN are clearly transmitted using system information broadcast (SIB) information; the request disclosed in paragraph 0175 is thus a request for system information broadcast information).

Regarding claim 6:  Xu discloses the limitation that the request comprises request for an encoded System Information or at least part of contents of a System Information (the request is clearly a request for an encoded system information or at least part of contents of system information; see paragraphs 0170-0175, for example; the system information (encoded or at least partial contents) are transmitted later to a UE).

Regarding claim 7:  Xu discloses the limitation that the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive, from the second node (transmit, to the first node), assistance information regarding the system information broadcast information (disclosed throughout; see paragraphs 0170-0175, for example; the second node transmits either an SIB or parts of information in an SIB, which is assistance information regarding the system information broadcast information; this interpretation is consistent with that claimed in claim 17).

Regarding claim 21:  Xu discloses the limitation that the first node sends to the second node indication of whether the first node wants to receive the time reference information one time or periodically (see paragraph 0181, for example).

Regarding claim 22:  Xu discloses the limitation that the first node comprises a centralized unit and the second node comprises a distributed unit (as noted above, the first node is a centralized unit (CU) and the second node is a distributed unit (DU); see Figure 6 and paragraph 0004, for example).  

Regarding claim 23:  Xu discloses the limitation that the apparatus receives from the first node indication of whether the first node wants to receive the time reference information one time or periodically, and the apparatus sends the time reference information to the first node based on the indication. (see paragraph 0181, for example).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0337491 to Xu et al in view of R3-193130 “SIB9 Encoding Summary of Offline Discussion” by Ericsson in view of U.S. Patent Application Publication 2019/0394691 to Shih et al in view of U.S. Patent Application Publication 2021/0092725 to Park et al.

Regarding claims 9 and 25:  Xu, modified, discloses the limitations of parent claims 1 and 18 as indicated above.  Xu does not explicitly disclose the limitations of claims 9 and 25.  However, Ericsson further discloses the limitations of claims 9 and 25 that the system information broadcast requested has status "not broadcasting" in System Information Broadcast 1 (SIB 1) (see the section “SIB9 broadcasting mechanisms” on page 1, which indicates that the request by the UE depends on the SIB1 indicating not broadcasting in a field).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to indicate to the UE whether some of the system information (such as SIB9) needs to be requested on demand because it is not broadcast as suggested by Ericsson.  The rationale for doing so would have been to enable the network to configurably control the way the system information is communicated.
Xu, modified above, does not explicitly disclose the limitations of claim 9 that the at least one user equipment is in an Radio Resource Control (RRC) CONNECTED state and the system information broadcast requested has status "not broadcasting" in System Information Broadcast 1 (SIB 1).  However, Park discloses that a UE may request delivery of other system information in an RRC_Connected state in paragraph 0209, for example, (“For a wireless device in an RRC_Connected state, dedicated RRC signaling may be employed for the request and delivery of the other SI”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to allow the UE to request system information in an RRC_Connected state as suggested by Park.  The rationale for doing so would have been to increase the situations during which on demand system information may be updated in a terminal to include the RRC connected state.

Claims 24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0337491 to Xu et al in view of R3-193130 “SIB9 Encoding Summary of Offline Discussion” by Ericsson in view of U.S. Patent Application Publication 2019/0394691 to Shih et al in view of U.S. Patent Application Publication 2019/0053029 to Agiwal et al.

Regarding claims 24 and 26: Xu, modified, discloses the limitations of parent claims 1 and 18 as indicated above.  Xu does not explicitly disclose the limitations: wherein the wherein the user equipment is unable to receive the system information broadcast information via system information broadcast because the user equipment is in an RRC CONNECTED state in a bandwidth part where no common search space is configured.  However, Agiwal discloses the limitation in [0181], which indicates “[f]or an RRC_CONNECTED UE, if none of the active DL BWP(s) includes common search space, GNB signals the SIBs related to ETWS/CMAS notifications and other updated SIBs (relevant for RRC_CONNECTED) in dedicated RRC signaling” (emphasis added).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Xu to include the situation where an RRC_CONNECTED UE uses a BWP with no CSS configured as an instance when the SIB cannot be received via broadcast.  The rationale for doing so would have been to increase the situations where the use of unicast RRC signaling of the Xu combination can be useful and to improve the transmission of system information to the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 4, 2022